United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0097
Issued: October 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 19, 2015 appellant, through counsel, filed a timely application for review
from a July 6, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he was totally disabled after
August 28, 2012 as a result of her accepted December 27, 2010 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 28, 2010 appellant, then a 55-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on December 27, 2010 she injured her lower back and buttock when
she slipped on ice in the postal parking lot after exiting her car. On March 29, 2011 OWCP
accepted her claim for a lumbar sprain.
A review of appellant’s compensation history reveals that she was paid on OWCP’s
periodic rolls between September 25, 2011 and August 25, 2012.
On May 31, 2011 Dr. Robert A. Smith, a Board-certified orthopedic surgeon and referral
physician, conducted a physical examination, reviewed appellant’s medical history, and stated,
“The only accepted condition for this case is a lumbosacral sprain/strain. That condition based
on a benign examination at this time has recovered and there appears to be no residuals in that
regard at present.”
In a duty status report (Form CA-17) dated August 23, 2012, Dr. Amelia L.A. Tabuena,
Board-certified in pain medicine, stated that appellant could return to full duty without
restrictions on August 24, 2012.
In a record of a telephone conversation dated August 30, 2012, an employing
establishment representative confirmed that appellant had returned to work on that date.
On September 6, 2012 the Office of the Inspector General (OIG) for the employing
establishment submitted a report regarding an investigation of appellant’s disability status. It
noted that she had not returned to work since December 27, 2010. OIG agents interviewed
Dr. Tabuena at her place of employment on August 23, 2012 regarding appellant’s injury, after
she had signed a Law Enforcement HIPPA waiver. Dr. Tabuena told the agents that appellant’s
condition had resulted in difficulty walking, standing, sitting, bending, stooping, climbing,
squatting, kneeling, sitting on an examination table, climbing stairs, and overhead activity. She
stated that she was aware that appellant had been involved in an automobile incident on
February 1, 2012 which resulted in soft tissue damage, that had since resolved.
The agents notified Dr. Tabuena that their investigation had revealed that appellant had
been observed performing activities inconsistent with her total disability status, including
shopping over an extended period of time, standing on a ladder while performing maintenance
on her property, bending frequently, taking out trash, taking care of an elderly woman, driving
her son to job interviews and other locations, repetitively bending while hanging clothes on a
clothesline, grilling, and performing approximately two and a half hours of consecutive yard
work that included using a “weed whacker,” shoveling, sweeping grass clippings, using a hand
saw to trim vegetation, raking, sweeping, lifting, and bending.
Dr. Tabuena watched surveillance video footage of appellant taken from May 18 through
August 9, 2012. After viewing several minutes of the video, she stated, “[Appellant’s] functional
capacity has very much improved and is more than I was led to believe […] I did n[o]t know
[appellant] was doing all these activities.” Dr. Tabuena further remarked that appellant’s
activities in this video indicated that appellant was significantly more functional than she would

2

have expected based upon appellant’s prior functional capacity evaluation. She stated that she
believed that appellant exceeded the restrictions that Dr. Tabuena had previously given her, and
that appellant could have performed her full-duty position during the surveillance period.
Dr. Tabuena noted that the surveillance video was extensive and was over an extended period of
time, which was different from other insurance surveillance videos she had observed. She signed
the official statement regarding this interview, indicating that she agreed with it without any
changes.
In a progress report dated September 29, 2012, a supervisor, K.M., contacted OWCP to
discuss appellant’s return-to-work status. The supervisor noted that appellant had returned to
work on August 30, 2012, but that she had not been back to work since that date because she had
been placed on administrative leave. K.M. stated that appellant’s administrative leave was not
related to her injury, but also stated that her entire injury claim was being investigated and that
she would remain on leave until the investigation was complete.
In a report dated October 1, 2012, Dr. Tabuena related that appellant had been seen on
September 24, 2012 for a reevaluation. She diagnosed chronic lumbar sprain and strain with disc
protrusions L4-5, left sacroiliac joint strain, and L4 radiculopathy. Dr. Tabuena concluded that
appellant could continue full-duty work as tolerated.
By letter dated November 9, 2012, the employing establishment notified appellant that
she would be removed from her position, effective December 10, 2012, due to improper conduct
related to the OIG’s investigation of her work status and restrictions. The letter contained a
summary of a predisciplinary interview conducted with appellant on October 15, 2012 at which
the employing establishment showed her the investigative surveillance video. The employing
establishment asked appellant if she would consider herself to be performing activities outside of
her medical limitations in that video, to which she responded “no.” After being asked if, after
viewing the video, she could have performed her position in some capacity, she stated, “in a
limited duty, maybe.” Upon being asked if appellant could perform any work at the employing
establishment based on the activities in the video, she stated, “Yes, but what?” She was then
asked if she could perform her position “casing manual flats” and did not respond.
By letter dated March 28, 2013, counsel for appellant noted that she had attempted to
return to work in August 2012 to a modified position, but that she had not been provided any
work duties, but was instead placed on “emergency placement.” He argued that she was never
able to return to full-duty work and should remain in temporary disability status.
In an attached and undated note, Dr. Tabuena stated that appellant was recommended to
return to sedentary to light work in August 2012, that appellant tolerated one shift, and that
thereafter she had been placed in “emergency placement” since that time.
On April 16, 2013 appellant filed a claim for compensation (Form CA-7) for leave
without pay from August 28, 2012 through April 11, 2013.
OWCP advised appellant by letter dated May 6, 2013 that it had received her Form CA-7,
claim for wage-loss compensation. Appellant was asked to respond as to whether her

3

employment had been terminated cause. She was afforded 30 days to submit evidence in support
of her claim.
By letter dated May 21, 2013, appellant noted that she had reported to the employing
establishment on August 30, 2012, but never returned to full-duty status. She stated that she was
placed in an “off-duty nonpay status” on that date and sent home. Appellant later received a
notice of removal for improper conduct, which was currently being handled by her union. She
noted that she was currently still employed by the employing establishment and had not been
terminated, though she was not working at that time.
On July 31, 2013 OWCP denied appellant’s claim for compensation for total disability
from August 28, 2012 to April 11, 2013. It noted that Dr. Tabuena’s undated note did not
provide any rationalized explanation of a material change in appellant’s condition, and that
Dr. Tabuena had released appellant to full duty without restrictions on August 24, 2012. OWCP
found that appellant had not established a material worsening of her medical condition and
further found that she was ineligible to receive wage-loss benefits due to her removal for cause.
By letter dated August 5, 2013, appellant, through counsel, requested a hearing before an
OWCP hearing representative.
In a note dated January 13, 2014, a union representative stated that appellant had not
performed any duties or work at the employing establishment since December 27, 2010.
The hearing was held on January 13, 2014. At the hearing, appellant testified that on
August 30, 2012 she came into work, where she was met by a representative of the OIG, an
employing establishment manager, and a union representative. She stated that she did not
perform any duties of her position on that date, and was placed on “emergency placement.”
Appellant noted that she did not physically “clock in” on that date; however, she noted that the
union had stated that they “clocked [her] in” because they had to get her “on the clock” before
they could discuss anything with her. She stated that she was not given an opportunity to view
the surveillance video and that she had not given permission to the OIG to have personal contact
with her physician. Counsel argued that appellant never returned to work, such that there was no
need to show a worsening of her condition. He further argued that OWCP had not demonstrated
that her compensation could be denied due to disciplinary reasons.
By decision dated March 13, 2014, the hearing representative reversed and remanded the
August 8, 2013 decision. She found that the OIG’s report maintained that appellant returned to
full duty on August 30, 2012. The hearing representative noted that appellant’s testimony was
inconsistent with her “clock rings” for August 29 and 30, 2012, which indicated that she
“clocked in” on August 29, 2012 at 22:37. She further noted that it was unclear whether
appellant performed any duties of her employment on August 29 and 30, 2012 and that it was
also unclear whether Dr. Tabuena had rescinded her full-duty work release. The hearing
representative remanded appellant’s claim for further development on the issues of whether
appellant had actually returned to work on August 29 and 30, 2012; and whether Dr. Tabuena
had rescinded her full-duty work release.

4

In an undated letter, received on April 3, 2014, Dr. Tabuena confirmed that appellant had
been given a note to return to work at full duty as of August 24, 2012. She stated that appellant
had been medically and physically cleared to return to her original position as of
August 24, 2012. Dr. Tabuena sent a duplicate letter dated April 27, 2014 and attached her duty
status report dated August 23, 2012 stating that appellant could return to work, full duty, without
restrictions as of August 24, 2012.
By letter dated May 8, 2014, the employing establishment contended, “On August 29,
2012 [appellant] reported to work in full[-]duty status. [She] clocked in and was interviewed by
the OIG. [Appellant] was on the clock for several hours and was subsequently sent home on
emergency placement pending the outcome of the investigation.”
In a notification of personnel action (PS Form 50) dated February 5, 2014, the employing
establishment noted that appellant had opted for disability retirement, per an approval letter from
the Office of Personnel Management (OPM) dated February 2, 2014.
By decision dated September 19, 2014, OWCP denied appellant’s claim for wage-loss
compensation for leave without pay from August 28, 2012 through April 11, 2013. It found that
she had been medically released to work full duty as of August 24, 2012. OWCP further found
that appellant had returned to work on full regular duty on August 29, 2012.
Appellant again requested a hearing before an OWCP hearing representative on
September 30, 2014. The hearing was held on February 26, 2015. At the hearing, counsel
argued that the medical evidence from Dr. Tabuena was of reduced probative value because the
OIG visited her office and allowed her to view surveillance video of appellant engaging in tasks
outside of her prior physical restrictions, without first informing appellant of the surveillance
video and giving her an opportunity to view it. He further argued that appellant’s arrival on the
premises of the employing establishment after being medically released to work by Dr. Tabuena
was not a “return to work” within the meaning of FECA because appellant did not perform
regular duties of her position.
In an undated report, Dr. George E. Fisher, a Board-certified internist, stated that
appellant was permanently and totally disabled and unable to maintain gainful employment as a
result of her employment-related injuries. He did not provide results of a medical examination or
analysis of diagnostic tests in this report.
By decision dated July 6, 2015, OWCP affirmed its prior decision of September 19, 2014.
It found that, even if Dr. Tabuena’s reports were to be excluded from consideration, there was
insufficient evidence of record to establish that appellant was disabled after August 30, 2012.
OWCP further found that appellant had not returned to work after August 30, 2012 for
disciplinary reasons.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for

5

which compensation is claimed is causally related to the employment injury.3 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurts too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.6 The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.7
ANALYSIS
OWCP initially accepted appellant’s claim for a December 27, 2010 lumbar sprain, she
received wage-loss compensation and medical benefits on the periodic rolls. Appellant returned
to the employing establishment on August 30, 2012, but was issued an “emergency placement”
on that date pending the results of an investigation by the OIG. On August 30, 2012 the case
record supports that she “clocked in” for work on that day and “clocked out” after a full shift.
However, the record also supports that appellant did not perform any regular duties of her
employment on that date. The Board notes that as she was receiving wage-loss compensation
benefits on the periodic rolls and only returned to work for a “short-lived” period, the burden of
proof would remain on OWCP to terminate compensation benefits.8 The Board finds that there
is no evidence of record establishing that appellant remained disabled due to her accepted
employment injury after August 28, 2012.
The issue of whether appellant was totally disabled due to her accepted medical condition
is primarily a medical question.9 In her report dated August 23, 2012, Dr. Tabuena related that
appellant could return to full-duty work, without restrictions as of August 24, 2012. The only
3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury, but no
loss of wage-earning capacity); C.H., Docket No. 16-0292 (issued September 14, 2016).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001); C.H., id.

6

Id.

7

Id.

8

Id.

9

See H.B., Docket No. 13-1704 (issued December 24, 2013).

6

report of record apart from Dr. Tabuena’s reports, prior to August 28, 2012, came from
Dr. Smith on May 31, 2011 in which he stated that appellant’s accepted condition had resolved.
After August 30, 2012 OWCP received another report from Dr. Tabuena dated
October 1, 2012. In this report Dr. Tabuena related that appellant could continue with full-duty
work. While she also noted several diagnoses related to appellant’s lumbar spine, which were
not accepted conditions, the significance of this report is that appellant was still found to be able
to perform full work activities. OWCP subsequently received an undated handwritten report in
which Dr. Tabuena wrote that appellant had been released to sedentary or light work in
August 2012, however, this report is not consistent with the contemporaneous evidence of
record.10 It is also of limited probative value as it offers no explanation as to why appellant
could only perform sedentary or light work.
Dr. Fisher’s undated medical report, received by OWCP in March 2015 contains no
results on examination, no analysis of diagnostic tests, and no rationale as to his opinion that
appellant is totally disabled from work as a result of her employment-related injury. As such,
His report is of reduced probative value on the issue of her disability.11
The Board finds that the weight of the medical evidence of record establishes that
appellant’s disability had resolved prior to August 28, 2012. The contemporaneous evidence of
record did not establish disability and therefore she has not established wage-loss compensation
beyond August 28, 2012.
Finally, the Board notes that on appeal counsel alleges that in constructively terminating
appellant’s compensation benefits through a denial of compensation for a claim for disability
beginning August 28, 2012, OWCP should have provided any pretermination notice. OWCP
procedures provide that notice is required prior to termination in all cases where benefits are
being paid on the periodic rolls.12 The Board has held that OWCP must follow its procedures
and provide notice and opportunity to respond prior to the termination of compensation
benefits.13
The evidence of record reveals that appellant’s claim was accepted by OWCP and that
she was placed on the periodic roll as of September 25, 2011, with her last payment occurring on
August 25, 2012. Under OWCP’s procedures, however, no pretermination notice is required
when an employee returns to work.14

10

S.S., 59 ECAB 315 (2008) (the Board has held that contemporaneous evidence is entitled to greater probative
value than later evidence).
11

See J.H., Docket No. 15-1877 (issued May 3, 2016).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(b) (February 2013).

13

Winton A. Miller, 52 ECAB 405 (2001).

14

Supra note 12 at Chapter 2.1400.4(a).

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established total disability after August 28, 2012
as a result of her accepted December 27, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 6, 2015 is affirmed.
Issued: October 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

